JOHN L GANNON # 1975
Attorney at Law
2309 Mountain View Drive #174
Boise, Idaho 83706
208-433-0629
Attorney for Plaintiffs
johngannon200@gmail.com

      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

SUSAN CHEW; MARIANNE “MUFFY”           )
DAVIS                                  )
                                       )                     CASE NO.
                  Plaintiffs           )
                                       )
      v                                )                     MEMORANDUM IN SUPPORT
                                       )                     OF TEMPORARY RESTRAINING
THE LEGISLATURE OF THE STATE OF        )                     ORDER AND PRELIMINARY
 IDAHO; SCOTT BEDKE in his capacity as )                     INJUNCTION
ADMINISTRATOR OF THE                   )
HOUSE OF REPRESENTATIVES               )
                                       )
                  Defendants           )
______________________________________ )


                                        INTRODUCTION

       Plaintiffs have filed this suit under the Rehabilitation Act of 1973 and Title II of the

Americans with Disabilities Act. Plaintiff Chew has a disability related to Type II diabetes and

hypertension. Plaintiff Davis has a disability in that her mobility is restricted because she is a

paraplegic and her lung capacity is restricted because of diaphragm damage. Because of these

disabilities they are both at greater risk of covid-19 serious harm and even death. In addition

Plaintiff Davis has mobility issues because she is a paraplegic. Because of her condition she was

trapped in a House Committee when there was chaos during the Special Session in August. The

disruption and chaos at our Nation’s Capitol increases concern for her safety, especially when

the Idaho Capitol has absolutely no control over who enters. Therefore, since the Legislature



MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                      1
does not follow safe practices to require the public and members to reasonably use protections

from Covid – 19, and to protect the safety of all who are in the Capitol, the Plaintiffs ask for

remote participation and voting and that they be provided a self- contained office.

          After many complaints and communications, with little or no direct response, the

Plaintiffs are left with the need to pursue this legal remedy, something they did not wish to do,

but they have no choice.

                                                  I

                 THE FEDERAL COURT HAS SUBJECT MATTER JURISDICTION

          The Ninth Circuit said in Douglas v. Cal. Dep't of Youth Auth., 271 F.3d 812, 820, as

amended, 271 F.3d 910 (9th Cir. 2001), and reh'g en banc denied, 285 F.3d 1226 (9th Cir.

2002)):

          States are protected by the Eleventh Amendment from suits brought by citizens in
          federal court. Hans v. Louisiana, 134 U.S. 1, 15 (1890); College Sav. Bank v.
          Florida Prepaid Post-secondary Educ. Expense Bd., 527 U.S. 666, 669 (1999).
          There are only three exceptions to this general rule. First, a state may waive its
          Eleventh Amendment defense. College Sav. Bank, 527 U.S. at 670, (citing Clark v.
          Barnard, 108 U.S. 436, 447-48 (1883)). Second, Congress may abrogate the States'
          sovereign immunity by acting pursuant to a grant of constitutional authority. Kimel
          v. Florida Board of Regents, 528 U.S. 62, 80 (2000). Third, under the Ex parte
          Young doctrine, the Eleventh Amendment does not bar a "suit against a state official
          when that suit seeks . . . prospective injunctive relief." Seminole Tribe of Fla. v.
          Florida, 517 U.S. 44, 73 (1996).
          This Court has jurisdiction over the claims of Plaintiffs Davis and Chew pursuant to all

three exceptions. (Note that a part of Douglas was overruled by the United States Supreme

Court but this part of the case was not. Douglas has been cited many times for this proposition

including several times in 2020 by District Courts)




MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                     2
                                                 A.

 THE IDAHO LEGISLATURE WAIVED SOVEREIGN IMMUNITY WHEN IT ACCEPTED

                                       FEDERAL FUNDS

       The record reflects that federal CARES ACT money has been used and accepted by the

Idaho Legislature. (Affidavit Wintrow). The Governor of Idaho created a Coronavirus

FinancialAdvisory Committee (Hereafter “CFAC” or “the Committee”) to advise him with

regard to distribution and management of this money. The Committee’s directive says at its

website:

       The Governor’s Coronavirus Financial Advisory Committee will make
       recommendations to ensure the federal funds are appropriately prioritized and
       efficiently distributed across state, local and tribal governments. It also will play a
       critical oversight role to ensure the federal funds are used judiciously and
       appropriately.

       When a government entity accepts federal money, the Rehabilitation Act of 1973

becomes applicable and the recipient must comply with the Act, particularly Section 504, in all

of its activities. Fleming v. Yuma Regional Medical Center, 587 F.3d 938 at 942 (9th Cir. 2009);

and see Flynn v. Distinctive Home, 812 F.2d. 422, 425 (5 Cir 2016). Fleming described the
                                                           th




Act’s application as follows:

       First, the scope of the Rehabilitation Act is broader than the ADA. The
       Rehabilitation Act covers any "otherwise qualified individual," who has been,
       "excluded from the participation in, or denied the benefits of, or ... subjected to
       discrimination under any program or activity receiving Federal financial
       assistance." 29 U.S.C. § 794(a). The Rehabilitation Act covers any program
       receiving federal funds. The Act carefully defines "program or activity" as "all of
       the operations of ‘state instrumentalities’, colleges and universities, local education
       agencies, and "an entire corporation, partnership, or other private organization, or
       an entire sole proprietorship." 29 U.S.C. § 794(b) (emphasis added). This language
       has led us to interpret " program or activity broadly.” Sharer v. Oregon, 581 F.3d
       1176, 1178 (9th Cir.2009) (quoting Haybarger v. Lawrence County Adult Prob. &
       Parole, 551 F.3d 193, 200 (3d Cir.2008) (internal quotation marks omitted)). Thus,



MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                  3
       the Rehabilitation Act covers "all of the operations" of covered entities, not only
       those related to employment.

        Fleming held that an independent contractor working for an entity that received federal

funds is covered by the Rehabilitation Act, concluding that “the Rehabilitation Act covers ‘all of

the operations’ of covered entities, not only those related to employment.” Fleming, 587 F.3d at

942.

        Similarly The Ninth Circuit has said in Phiffer v. Columbia River Correctional Inst., 384

F.3d 791(9th Cir. 2004):

       Likewise, our precedent is clear that the State waived its Eleventh Amendment
       immunity under Section 504 of the Rehabilitation Act by accepting federal
       funds. See, e.g., Douglas v. Cal. Dep't of Youth Auth., 271 F.3d 812, 820, as
       amended, 271 F.3d 910 (9th Cir. 2001), and reh'g en banc denied, 285 F.3d
       1226 (9th Cir. 2002). Again, the State points to "intervening Supreme Court
       precedent," this time College Savings Bank v. Florida Prepaid Postsecondary
       Education Expense Board, 527 U.S. 666, 675-76, 119 S.Ct. 2219, 144 L.Ed.2.

Phiffer, 384 F.3d at 793.

       In the case brought by Plaintiffs Chew and Davis there is even more compelling evidence

that the legislature is covered by the Rehabilitation Act. The minutes of the July 15, 2020

meeting as verified in the Affidavit of Melissa Wintrow state:

       The purpose of this CFAC meeting was to hear one agenda item presented by
       Legislative Services. Chairman Adams started the meeting at 3:01pm with all
       members present except Dennis Johnson. Eric Milstead of Legislative Services
       Office presented the ask from legislative services to bolster IT services and
       equipment at the Idaho Statehouse for the coming working groups, organizational
       session, and beyond. This request would help the legislature stream its committees
       and meetings through Idaho Public TV to the public by putting additional video
       cameras in each of the committee rooms – this would be an upgrade from currently
       only having two committee rooms with video camera capacity. This work will
       support public access and engagement in the legislative process while social
       distancing guidelines are in order. Senator Bair moved to support the request as
       proposed, seconded by Shawn Keough. Representative Wintrow made an alternate
       motion that moved to support the request as proposed along with provisions to
       ensure that the interim work was presented with closed captioning, totaling an extra




MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                4
       $20,000 for the project. Matt Newton seconded the alternate motion. The alternate
       motion was voted on first and passed unanimously.

                                                  B.

       CONGRESS ABROGATED STATE IMMUNITY IN TITLE II OF THE AMERICANS

                                   WITH DISABILITIES ACT

       Title II of the Americans With Disability Act (hereinafter “ADA”) is subject to the

definitions found in 42 U.S.C. § 12132 which define “Public Entity” and a “Qualified Individual

with a Disability” as follows:


       “(1) PUBLIC ENTITY. The term “public entity” means—

       (A) any State or local government;
       (B) any department, agency, special purpose district, or other instrumentality of
       a State or States or local government; and
       (C) the National Railroad Passenger Corporation, and any commuter
               authority (as defined in section 24102(4) of title 49).
       (2)QUALIFIED INDIVIDUAL WITH A DISABILITY. The term “qualified individual with
       a disability” means an individual with a disability who, with or without reasonable
       modifications to rules, policies, or practices, the removal of architectural,
       communication, or transportation barriers, or the provision of auxiliary aids and
       services, meets the essential eligibility requirements for the receipt of services or
       the participation in programs or activities provided by a public entity.
       Initially, Plaintiffs note that Speaker Bedke and President Pro Tem Winder have

described the legislature as a “department” of the State of Idaho in recent legislation. (Complaint

for Declaratory Judgment filed June 21, 2019 in Representative Scott Bedke et al v Ellsworth

CV01-19-11415 (Ada County District Court). (Exhibit 1 Attached to this Complaint. This case

dealt with a claim by the Legislature that it had control over offices that the State Treasurer

occupies.

       With regard to these definitions, the Eleventh Circuit has said that this “broad definition

is enough to apply to the legislative branch of a state government with regard to compelling the




MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                   5
legislature to provide deaf communication facilities for those members of the public with

disabilities.” Nat’l Ass’n of the Deaf v. State of Florida. et al., 980 F.3d 763 (11th Cir. 2020);

Reininger v Oklahoma, 292 F. Supp 3d. 1254 (D.C. Okla. 2017). The Eleventh Circuit provided

a detailed analysis of Title II of the ADA in reaching its conclusion and found that “Title II

plainly expressed Congress’s intent to abrogate Eleventh Amendment immunity.” Nat’l Ass’n of

the Deaf, 980 F.3d at 770. The Court continued:

       The Supreme Court has held that when enacting legislation to enforce substantive
       rights guaranteed by the Fourteenth Amendment, Congress may remedy “a
       somewhat broader swath of conduct, including that which is not itself forbidden by
       the [Fourteenth] Amendment’s text.” Kimel, 528 U.S. at 81, 120 S. Ct. at 644. This
       type of prophylactic legislation is valid if it exhibits a “congruence and
       proportionality between the injury to be prevented or remedied and the means
       adopted to that end.” City of Boerne v. Flores, 521 U.S. 507, 520, 117 S. Ct. 2157,
       2164, 138 L.Ed.2d 624 (1997). This circuit determines whether abrogation was
       congruent and proportional by applying a three-step test. Ass’n for Disabled Ams.,
       Inc. v. Fla. Int’l Univ., 405 F.3d 954, 957 (11th Cir. 2005). First, we identify which
       right or rights Congress “sought to enforce when it enacted the ADA.” Id. Second,
       we look to “whether there was a history of unconstitutional discrimination to
       support Congress’s determination that prophylactic legislation was necessary.” Id.
       Third, we determine “whether Title II is an appropriate response to this history and
       pattern of unequal treatment.

       The Ninth Circuit has agreed that Title II generally abrogates State immunity in Phiffer v.
Columbia River Correctional Inst., 384 F.3d 791 (9th Cir. 2004):

       Our precedent clearly commands the conclusion that the State is not entitled to
       Eleventh Amendment immunity under Title II of the ADA. See, e.g., Dare v.
       California, 191 F.3d 1167, 1175 (9th Cir. 1999); Clark, 123 F.3d at 1270. And,
       although the State makes a valiant attempt to persuade us that the Supreme
       Court's decision in Board of Trustees of the University of Alabama v. Garrett, 531
       U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001), requires us to revisit our
       precedent, we have already done so and have already rejected the State's
       claims. See Hason v. Med. Bd. of Cal., 279 F.3d 1167, 1171, reh'g en banc
       denied 294 F.3d 1166 (9th Cir. 2002), and cert. dismissed 538 U.S. 958, 123 S.Ct.
       1779, 155 L.Ed.2d 508, 2003 WL 1792116 (U.S. April 7, 2003) (No. 02-
       479); Thomas v. Nakatani, 309 F.3d1203,1209 (9th Cir.2002)(stating
       that Hason reaffirmed Clark's and Dare's holding that Congress abrogated
       sovereign immunity under Title II); Lovell v. Chandler, 303 F.3d 1039, 1050-51
       (9th Cir. 2002) (same). We decline further review of our settled precedent.



MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                      6
       Phiffer, 384 F.3d at 792–93.

       The Ninth Circuit reaffirmed this position in Okwu v. McKIM 682 F.3d 841 (9th Cir.

2012). The case discusses Title I and Title II and concludes:

       But while both titles purport to authorize damages against state governments, only
       Title II abrogates a state's Eleventh Amendment immunity. Tennessee v. Lane, 541
       U.S. 509, 533-34, 124 S.Ct. 1978, 158 L.Ed.2d 820 (2004); Bd. of Tr. of the Univ.
       Of Ala. v. Garrett, 531 U.S. 356, 360, 121 S.Ct. 955, 148 L.Ed.2d 866
       (2001); Phiffer v. Columbia River Corr. Inst., 384 F.3d 791, 792-93 (9th Cir.2004).

       Okwu, 682 F.3d at 845.
                                                C.

                             EX PARTE YOUNG ALSO APPLIES

       Plaintiffs are asking primarily for injunctive relief. Thus Idaho state immunity is not

applicable as this exception to subject matter jurisdiction which is well documented and

discussed in the preceding discussion.

                                                 II

              THE PLAINTIFFS HAVE DISABILITIES COVERED BY THE

                       AMERICANS WITH DISABILITIES ACT


       Plaintiff Davis has limited lung capacity. Plaintiff Davis has a damaged diaphragm as a

result of a skiing accident and in addition she is a paraplegic person., Plaintiff Chew has diabetes

II and hypertension. Thus, both of them are at high risk of serious injury or even death if they

contract COVID-19. Plaintiffs have located two cases that found that a person with a serious

preexisting health condition has an ADA disability. Peeples v. Clinical Support Options

Inc., No. 3:20-cv-30144-KAR, 2020 WL5542719 (D.C. Mass. Sep. 16, 2020) (asthma is a

condition which with Covid 19 can result in serious injury or death); Silver v. City of Alexandria,

No. 1:20-CV-00698, 2020 WL 3639696, at *4 (W.D. La. July 6, 2020) (during the COVID-19

pandemic, whether a plaintiff has a disability should be judged by the totality of the


MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                  7
circumstances, including the heightened risks of an impairment caused by the pandemic). See

also Valentine v. Collier, Civil Action No.4:20-CV-1115, 2020 WL 3625730, at *2 (S.D. Tex.

July 2, 2020) (plaintiffs successfully pled a failure to accommodate claim where they identified

disabilities that subjected them to a heightened risk of death or serious illness if they contracted

COVID-19).


                                               A.


                       DAVIS AND CHEW LUNG CAPACITY

       Peeples discussed extensively how asthma is a disability and especially how lung

conditions can be easily aggravated by Covid-19 such that the disease is serious or deadly:


       As to the first element, Plaintiff is likely to prevail on their contention that their
       asthma is a disability, at least during the COVID-19 pandemic. The ADA defines
       "disability" as: "(A) a physical or mental impairment that substantially limits one
       or more of the major life activities of such individual; (B) a record of such an
       impairment; or (C) being regarded as having such an impairment." 42 U.S.C. §
       12102(2). In order to determine whether a person is disabled under the ADA, the
       court must conduct a tripartite analysis. First, plaintiff must prove that he suffers
       from a physical or mental impairment. Second, the court must evaluate the life
       activities affected by the impairment to determine if they constitute a "major life
       activity." Lastly, "tying the two statutory phrases together, [the court]
       ask[s]whether the impairment substantially limits the activity found to be a major
       life activity." Rivera-Mercado v. Scotiabank De Puerto Rico-Int'l, 571 F.Supp.2d
       279, 294 (D.P.R. 2008)(citations omitted). Plaintiff's moderate asthma, as described
       in the complaint, qualifies as an impairment. See Lima v. Middlesex Sheriff's Ofc.,
       CIVIL ACTION NO. 19-11372-RGS, 2020 WL823088, at *5 (D. Mass. Feb. 19,
       2020). "Unobstructed breathing" qualifies as a major life activity.Id. See Ramos-
       Echevarria v. Pichis, Inc., 659 F.3d 182, 187 (1st Cir. 2011) ("Major life activitie
       sare basic activities of daily life that an average person in the general population
       can perform with little or no difficulty – ‘functions such as caring for oneself,
       performing manual tasks, walking, seeing, hearing, speaking, breathing, learning,
       and working.’”) (quoting 29 C.F.R. § 1630.2(i)(1991)). "Whether a plaintiff with
       asthma is substantially limited in his ability to work or to breathe is a fact specific
       question." Murtha v. N.Y.State Gaming Comm'n, No. 17 Civ. 10040 (NSR), 2019
       WL 4450687, at *10 (S.D.N.Y. Sept. 17, 2019) (citing Burke v. Niagara Mohawk
       Power Corp., 142 Fed. Appx. 527, 529 (2d Cir. 2005) (noting that "asthma does
       not invariably impair a major life activity")).


MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                    8
       Peeples, 2020 WL5542719 at *3.

       In this case, Plaintiff Davis’ impairment is worse than asthma. Her breathing can be

severely compromised by Covid-19 because of her condition. This is how she describes her

condition in her Affidavit:

       “Coughing for me is a challenging feat. Since I don’t have the abdominal muscles
        to help me expel mucus from my lungs, I must sit up and lean forward to compress
        my chest and abdominal cavity to get the force to cough. I am completely unable
        to cough lying down and therefore, when sleeping if I have to cough, I have to sit
        up and compress my abdominal cavity to have the pressure to force a cough. It is
       because of these reasons that I am at a much greater risk of developing a respiratory
       illness that could become life threatening or even fatal.”

       Affidavit of Muffy Davis

      Plaintiff Davis has also included a January 5, 2021 letter from her doctor Jonathan D.
Myers who describes how life threatening Plaintiff Davis condition is.

                                                 B.

                                PLAINTIFF CHEW’S DIABETES

       Plaintiff Chew’s diabetes is Type II. She does not claim this is presently a disabling

condition, even if it legally is. That is not why she has filed this lawsuit. She can do her job,

however, she does claim that, combined with Covid-19, the condition arises to the level of a

disability requiring a reasonable accommodation. The United States District Court for the

District of Idaho has discussed Type I and Type II diabetes in Davenport v. State of Idaho

Department of Environmental Quality, 469 F. Supp. 2d 861 (D. Idaho 2006). The discussion of

Type II begins at page 874 and examined whether the Plaintiff in a Seventh Circuit case had

suffered a major limitation in the major activity of eating and other activities. It mentioned that

the plaintiff did not have severe hypoglycemia, seizures or loss of consciousness. “This suggests

that his diabetes had not yet worsened to such a stage where it severely restricted his major life

activities….” Id. at 875. However, Judge Boyle then carefully considered the eating restrictions



MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                     9
that Plaintiff Davenport has and the Seventh Circuit case of Branham v. Snow, 392 F.3d 896 (7th

Cir. 2004), which considered the Type II diabetes claim. Judge Boyle concluded that there was a

question of fact as to whether the eating restrictions Plaintiff Davenport has are sufficient enough

to limit his ability to engage in the major life activity of eating. Judge Boyle said that in general:

        The Ninth Circuit has likewise emphasized that, in engaging in the fact-intensive
        individualized inquiry of whether an impairment is substantially limiting, the issue
        is whether the particular impairment that a plaintiff claims is disabling
        substantially limits a major life activity. See Fraser, 342 F.3d at 1038 (holding that
        in analyzing whether a person's impairment is substantially limiting, courts must
        consider "the nature and severity of the final impairment, the duration or expected
        duration of the impairment, as well as the permanent or long term impact
        of the impairment.") Fraser, 342 F.3d at 1038 (citations omitted) (emphasis
        added). In this case, there has not been even so much as a suggestion that Plaintiff's
        alleged limitations on his ability to engage in the major life activity of eating are
        due to anything other than his diabetic condition. While the purpose of Scheerer's
        limitations was not to control his blood sugar levels, that is exactly the purpose of
        Plaintiff's limitations. Accordingly, Scheerer does not lead the Court to conclude
        that    Plaintiff    is    not    disabled      within    the   meaning      of    the
        ADA.

        Judge Boyle in Davenport then examined another Seventh Circuit case and said the

following regarding Plaintiff Davenport:

        [Plaintiff] has never experienced a severe reaction to his diabetic treatment but is
        still restricted as to the manner in which he can eat as compared to the average
        person in the general population; must monitor his blood-sugar levels several times
        a day; must monitor his food intake carefully including what and when he eats; and,
        even after the mitigating measures of his treatment regimen, he is never free to eat
        whatever he pleases because he risks significant bodily reactions if he disregards
        his blood sugar readings.”

        Davenport, 469 F. Supp 2d at 876.

        Judge Boyle concluded that Plaintiff Davenport had enough evidence to merit a

trial on this part of a disability claim.

        However, the point in Plaintiff Chew’s case is that if eating restrictions are a

disability under the ADA, then almost certainly when combined with the threat of Covid-



MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                    10
19 together they become almost certainly a disability.

                                              III

         PLAINTIFFS SOUGHT A REASONABLE ACCOMMODATION

       Attached to Plaintiff Davis’ affidavit are three times that she in email writing

sought reasonable accommodations. However, there was no response. Plaintiff Chew

likewise delivered a written request in August which was not responded to. (Affidavit of

Susan Chew). Representative and Minority Leader Ilana Rubel made requests too as

detailed in her affidavit. (Affidavit Rubel). Both Plaintiff Chew and Davis made requests

on December 30. (Affidavit Chew – attachment) (Affidavit Davis – attachment).

In addition, both make their office location concerns know. This raises the question of

duties of the administrator under the Rehabilitation Act and Title II to investigate and

evaluate Plaintiffs claims.

       It is clear that under Title I an employer must do so.


        " Once an employer becomes aware of the need for accommodation, that
       employer has a mandatory obligation under the ADA to engage in an
       interactive process with the employee to identify and implement appropriate
       reasonable accommodations." Humphrey v. Mem'l Hosps. Ass'n, 239 F.3d 1128, 1137
       (9th Cir. 2001) (citing Barnett v. U.S. Air, 228 F.3d 1105, 1114 (9th Cir. 2000) (en
       banc), vacated on other grounds, 535 U.S. 391, 122 S.Ct. 1516, 152 L.Ed.2d 589 (
       (2002)); see also 29 C.F.R. § 1630.2(o)(3) (explaining that the interactive process "
       should identify the precise limitations resulting from the disability and potential
       reasonable accommodations that could overcome those limitations" ).
       Defendant's duty to engage in the interactive process includes not only a discussion
       of Plaintiff's requested accommodation, but also a continuing discussion to explore
       available alternatives when the requested accommodation is ineffective or too
       burdensome. See Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1089 (9th Cir. 2002)
       (citing Barnett, 228 F.3d at 1115); see also Humphrey, 239 F.3d at 1138; Gidge v.
       Yakima Cnty., 2010 WL 4641711, at *8 (E.D. Wash. Nov. 8, 2010) ( " The burden
        of identifying a potentially reasonable accommodation is not placed solely on the
       employee; rather, the interactive process is the means by which it is determined
       whether a reasonable accommodation exists." ) (citing Barnett, 228 F.3d at 1113).




MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                11
        An employer who fails in good faith to engage in an interactive process is liable
       under the ADA " if a reasonable accommodation without undue hardship to the
       employer would otherwise have been possible." Humphrey, 239 F.3d at 1139.
       And, an employer who fails to engage in an interactive process in good faith is not
       entitled to summary judgment unless " a reasonable finder of fact must conclude
        that 'there would in any event have been no reasonable accommodation
       available.'" Dark, 451 F.3d at 1088 (quoting Morton v. United Parcel Serv., Inc.,
       272 F.3d 1249, 1256 (9th Cir. 2001),”


       But what about the Title II and the Rehabilitation Act? The Second Circuit in


Wright v New York State Department of Corrections and Community Supervision

831 F.3d 64 (2nd Cir. 2016) has considered this question in regard to Title II:

        The Supreme Court has held that Title III of the ADA requires that “ an
       individualized inquiry must be made to determine whether a specific modification
        for a particular person’s disability would be reasonable under the circumstances....”
        PGA Tour, Inc. v. Martin, 532 U.S. 661, 688, 121 S.Ct. 1879, 149 L.Ed.2d 904
       (2001). This is so because the “ refusal to consider [an individual’ s] personal
       circumstances in deciding whether to accommodate his disability runs counter
        to the clear language and purpose of the ADA.” Id. Although Martin was decided
        in the context of Title III of the ADA, we conclude that the individualized inquiry
       requirement is applicable to failure to accommodate actions under Title II of the
       ADA as well. “ [T]he ADA was enacted to eliminate discrimination against ‘
       individuals’ with disabilities.” Id. (emphasis added). The ADA’s legislative
       history, furthermore, makes evident that the ADA requires public entities to
       engage in an individualized inquiry before denying a disabled individual’s
       proposed accommodation. The House Committee on Education and Labor’s
       report on the ADA, states that, under Title III, public accommodations “ are
       required to make decisions based on facts applicable to individuals.” H.R. Rep.
       No. 101-485, pt. 2, at 102. Similarly, the Committee, in outlining the “ [s]pecific
       forms of discrimination prohibited” under Title I, explained that employers “
       are required to make employment decisions based on facts applicable to
       individual applicants or employees, and not on the basis of presumptions as
       to what a class of individuals with disabilities can or cannot do.” Id. at 58.
       In examining Title II, the Committee strongly suggested that the individualized
       inquiry requirements of Title I and III also apply to Title II, stating “ that the forms of
       discrimination prohibited by [Title II are] identical to those set out in the applicable
       provisions of titles I and III of this legislation.” Id. at 84.

        Since Martin, a number of courts have held that Title II requires public entities to
       engage in an individualized inquiry when determining whether an accommodation
       is reasonable. See Starego v. New Jersey State Interscholastic Athletic Ass’n, 970
       F.Supp.2d 303, 309 (D. N.J. 2013) (“ While Martin’s analysis concerned Title III


MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                      12
        of the ADA, its import, at least as to the individualized inquiry aspect of that decision,
       applies with equal force to Title II.” ); Cruz ex rel. Cruz v. Pa. Interscholastic Athletic
       Ass’n, Inc., 157 F.Supp.2d 485, 498-99 (E.D. Pa. 2001) (“ [I]n Martin, the Supreme
       Court made clear that a basic requirement of the ADA is the evaluation of a disabled
       person on an individual basis.” ); cf . Kapche v. City of San Antonio, 304 F.3d 493,
       499 (5th Cir. 2002) (noting, in a Title I case, that “ intervening Supreme Court cases
       consistently point to an individualized assessment mandated by the ADA under
       various sections of the Act.” ). More specifically, courts have applied an individualized
       inquiry requirement in the prison context. See Pierce v. District of Columbia, 128
       F.Supp.3d 250, 254 (D.D.C. 2015) (finding that state denied a deaf prison inmate
        “meaningful access to prison services” where prison employees “ did nothing
       to evaluate [plaintiff’ s] need for accommodation” and did not “ engage in any
       meaningful assessment of his needs” ).


       “While these cases are not binding on this Court we find the reasoning underlying
       these decisions to be persuasive.         Requiring an individualized inquiry
       under Title II is also consistent with Title II’s implementing regulations, which
       guide us “ [i]n interpreting the statutory terms” of the ADA. Henrietta D., 331 F.3d
        at 273-74. For example, a public entity need not allow an “ individual to participate
        in or benefit from the services, programs, or activities of that public entity” if it
       concludes, after “ an individualized assessment,” that the individual “ poses a direct
        threat to the health or safety of others.” 28 C.F.R. § 35.139. Similarly, “ [a] public
        entity may impose legitimate safety requirements necessary for the safe operation
        of its services, programs, or activities[; h]owever, [it] must ensure that its safety
       requirements are based on actual risks, not on mere speculation, stereotypes, or
       generalizations about individuals with disabilities .” 28 C.F.R. § 35.130(h)(emphasis
       added).


       “Title II of the ADA, therefore, requires that once a disabled prisoner requests
        a non-frivolous accommodation, the accommodation should not be denied
       without an individualized inquiry into its reasonableness. Here, the record is
       clear that DOCCS has engaged in no such assessment. Instead, when denying
       Wright’s request to use his motorized wheelchair, DOCCS relied on general
       safety and administrative concerns unconnected to Wright’s specific situation”


       In Plaintiffs case there is no evidence that their concerns were ever addressed except for

the appearance of plexiglass, which would benefit any legislator. However, only 12 members are

using it. That is a good step, but there was no individualized analysis or review of Plaintiffs

situation, which is different and so much more serious. Attached hereto as Exhibit 2 is a copy




MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                   13
of the “Additional Safety Precautions for 2021” that were delivered at the Organizational

Session.


                                              IV


               THE REQUESTED ACCOMMODATION IS REASONABLE


        The accommodation of remote participation is reasonable for most or our neighboring

  state legislators. (Exhibit 3). Oregon is apparently meeting in person, but they have taken

  strong steps to be safe. First, the public is not allowed in the Capitol. Second legislators are

  distanced and apparently don’t mingle. Masks appear to be required. The Legislature did use

  remote participation for members and the public during the summer and early fall for

  committees and working groups. (Affidavit Chew P 6).

       The evidence in this record show that this a reasonable approach for both Plaintiffs and

  absolutely necessary for Plaintiff Davis. The Affidavits of all five Representatives detail how

  congested the House Floor is; how members and the public do not use masks or other

  protocol; how congested the office area is for them; and how the Capitol has no control over

  who enters and exits. In addition, the immediate past history shows that only very minimal

  steps, if any, are taken to control unruly crowds which is a special threat to Plaintiff Davis

  because of mobility issues.

       Regulations pursuant to the Act at 28 CFR 35.130 (b)(7) are helpful in providing

  guidance:

       “(7) (i) A public entity shall make reasonable modifications in policies, practices,
        or procedures when the modifications are necessary to avoid discrimination on the
        basis of disability, unless the public entity can demonstrate that making the
        modifications would fundamentally alter the nature of the service, program, or
        activity.



MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                    14
                                      …………………………
    (8) A public entity shall not impose or apply eligibility criteria that screen out or tend
     to screen out an individual with a disability or any class of individuals with disabilities
    from fully and equally enjoying any service, program, or activity, unless such criteria
    can be shown to be necessary to the provision of the service, program, or activity being
    offered.”



                                   Dated this 5th day of January, 2021




                                                   By_______/s/John Gannon__________
                                                           JOHN GANNON




MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION                                                15
States with remote voting for legislators and States considering renewing remote participation for
                                            legislators



Montana

Video of Montana State Joint Rules Committee virtual meeting on Dec. 16, 2020 –

 http://sg001-harmony.sliq.net/00309/Harmony/en/PowerBrowser/PowerBrowserV2/20201216/-
1/39213

Photograph of the Montana State Joint Rules Committee Meeting on Dec. 16, 2020. –




Wyoming

https://www.jhnewsandguide.com/news/legislature/wyoming-legislature-eyes-spring-for-full-
session/article_5835b323-ee60-5aeb-af21-931bda14d272.html

Photograph of Wyoming COVID-19 Special Legislative Session on May 15, 2020 –
Utah

https://le.utah.gov/~2020/bills/sbillenr/SJR016.pdf

Nevada

https://www.leg.state.nv.us/Session/31st2020Special/Bills/SR/SR4_EN.pdf
https://www.nbclosangeles.com/news/coronavirus/covid-19-positive-test-reported-at-nevada-legislature/2394915/

Oregon No remote voting, but public not allowed in Capitol and protocols in force.

https://www.opb.org/article/2020/12/15/oregon-special-session-covid-19-wildfire-relief/

Washington

https://www.tri-cityherald.com/news/politics-government/article247579955.html

Mississippi

https://www.wjtv.com/health/coronavirus/face-masks-will-be-required-for-2021-mississippi-
legislative-session/

Alabama

https://www.montgomeryadvertiser.com/story/news/2020/12/08/alabama-house-of-
representatives-trying-make-session-safe-covid/6488660002/
President Trump’s Declaration of a COVID-19 Pandemic National Emergency –
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/
